Order
Per Curiam:
Ms. Amy Hamer appeals the judgment of the Circuit Court of Platte County denying her Rule 29.15 motion for post-conviction relief following an evidentiary hearing. Ms. Hamer’s motion argued that her trial counsel was ineffective for failing to advise her that if she did not accept a plea agreement offered by the State, the State would file an amended information charging her as a prior and persistent offender, thereby exposing her to an increased maximum prison sentence of fifteen years. Because a published opinion would have no prece-dential value, a memorandum of law has *92been provided to the parties. The judgment is affirmed. Rule 84.16(b).